Citation Nr: 0736231	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an earlier date prior to December 4, 2003 for 
a 50 percent evaluation for service-connected PTSD, to 
include the issue of whether there was clear and unmistakable 
error (CUE) in an RO rating decision dated in June 2002, 
which granted service connection for post-traumatic stress 
disorder (PTSD), and assigned an evaluation of 10 percent.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2004, the RO increased the veteran's rating for 
his service-connected PTSD to 50 percent, and assigned an 
effective date for the 50 percent rating of December 4, 2003.  
In October 2005, the RO denied the veteran's claim that there 
was clear and unmistakable error (CUE) in an RO rating 
decision, dated in June 2002, which granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned an evaluation of 10 percent.  At that time, the RO 
also denied his claim for an effective date prior to December 
4, 2003 for the 50 percent evaluation for service-connected 
PTSD.  

The Board notes that in the Statement of the Case, dated in 
June 2005, the RO determined that a notice of disagreement 
had been received as to the issues of entitlement to an 
increased rating for service-connected PTSD, currently 
evaluated as 50 percent disabling, and whether the combined 
60 percent evaluation assigned from December 4, 2003 was 
clearly and unmistakably erroneous.  However, the veteran 
subsequently stated that he desired to withdraw these issues 
from appeal.  See veteran's statement, dated in August 2005; 
38 C.F.R. § 20.204(b) (2007).  Accordingly, these issues are 
not before the Board at this time.   






FINDINGS OF FACT

1.  The RO's June 2002 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; the factual evidence and competent 
medical opinion of record did not show that the veteran was 
entitled to a rating in excess of 10 percent for his PTSD.  

2.  Following the RO's June 2002 decision, a claim for an 
increased rating for service-connected PTSD was received no 
earlier than December 4, 2003.

3.  Prior to December 4, 2003, the veteran's PTSD did not 
meet the criteria for a rating of 50 percent.  


CONCLUSIONS OF LAW

1.  The RO's June 2002 rating decision, which granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned an evaluation of 10 percent, was not clearly and 
unmistakably erroneous; that unappealed rating action is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2007).  

2.  The criteria for an effective date prior to December 4, 
2003 for an increased rating for PTSD have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400(o)(2) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran asserts that an earlier effective date for his 50 
percent rating is warranted.  In May 2004, the RO increased 
the veteran's rating for his service-connected PTSD to 50 
percent, and assigned an effective date for the 50 percent 
rating of December 4, 2003.  The veteran appealed the issue 
of entitlement to an earlier effective date.  The veteran 
subsequently expanded the scope of the claim when he raised 
the issue of whether there was clear and unmistakable error 
(CUE) in an RO rating decision, dated in June 2002.  In that 
decision, the RO had granted service connection for post-
traumatic stress disorder (PTSD), and assigned an evaluation 
of 10 percent.  In October 2005, the RO denied the veteran's 
CUE claim, and denied his claim for an effective date prior 
to December 4, 2003 for the 50 percent evaluation for 
service-connected PTSD.  

Given the foregoing, the Board will fist address the 
veteran's claim based on clear and unmistakable error (CUE) 
in the RO's June 2002 decision.  

A.  Clear and Unmistakable Error - June 2002 RO Decision

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

In October 1, 2001, the veteran filed a claim for service 
connection for PTSD.  In a decision, dated in June 2002, the 
RO granted the claim, and assigned a 10 percent evaluation, 
with an effective date for service connection (and the 10 
percent rating) of October 1, 2001.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c).  

The Board finds that CUE is not shown.  First, the veteran's 
claim for service connection for PTSD was received on October 
1, 2001, and the RO properly assigned an effective date for 
service connection commensurate with the date of receipt of 
the veteran's claim.  See 38 C.F.R. § 3.400(b)(2) (2001).  

Second, the RO's assignment of a 10 percent rating for the 
veteran's PTSD in June 2002 was not CUE.  

The RO evaluated the veteran's service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2001).  Under 
DC 9411, (as in effect at the time of the RO's June 2002 
decision), a 30 percent rating was warranted for: 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 51 to 
60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id., at. 47.  See also Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

The only relevant medical evidence of record at the time of 
the RO's June 2002 decision was a VA PTSD examination report, 
dated in April 2002.  This report noted that the veteran 
reported that he was employed full-time and that he lived 
with his wife.  He denied any history of outpatient 
psychiatric treatment.  He stated that he had a previous 
marriage of 17 years, and that he had been married to his 
current wife for about a year.  He reported having a close 
relationship with his youngest daughter, but a poor 
relationship with other children due to his disagreements 
with his first wife.  He stated that he had been working for 
his current employer for 30 years, and denied any 
disciplinary problems.  He stated that he was working towards 
a master's degree with an expected graduation date of January 
2003.  He denied a history of alcohol problems or substance 
abuse.  On examination, he was neatly and appropriately 
dressed, and well-groomed.  He was alert.  Speech had a 
normal rate, volume, and tone.  He was fully oriented to 
time, place, and person.  He answered 30/30 items correct on 
the mental status examination.  Mood was labile and anxious, 
but congruent with the context of the interview.  No 
abnormalities of thought content were noted.  Insight and 
judgment were intact.  He denied a history of delusions, 
suicide attempts, auditory or visual hallucinations, or 
current suicidal ideation or homicidal ideation.  He stated 
that he had acid reflux that interrupted his sleep about two 
times per month.  The report indicates that he met the 
criteria for PTSD, and the Axis I diagnosis was PTSD, mild, 
and chronic.  The Axis V diagnosis was a GAF score of 60.  
The examiner noted that the veteran's functioning was 
"mildly impaired" due to his PTSD.  

The Board finds that the RO applied the correct statutory and 
regulatory provisions to the correct and relevant facts.  The 
April 2002 VA PTSD examination report shows inter alia that 
the veteran was fully oriented, that his speech was 
unremarkable, that his insight and judgment were intact, that 
he answered 30/30 items correct on the mental status 
examination, and that there were no abnormalities of thought 
content.  It further indicates that the veteran was not 
experiencing delusions, suicide attempts, auditory or visual 
hallucinations, current suicidal ideation, or homicidal 
ideation.  The diagnosis noted "mild" PTSD, and the 
examiner stated that the veteran's functioning was "mildly 
impaired" due to his PTSD.  To the extent that his GAF score 
of 60 was evidence of "moderate" symptomatology, there is 
no basis to find that this was dispositive of the claim for a 
higher level of disability; it was only one factor in 
determining an appellant's degree of disability.  Based on 
the foregoing, given the findings in the April 2002 VA 
examination report, the Board finds that there is no evidence 
of an "undebatable" error, which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Id.  Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by that RO to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The appellant's claim that the June 2002 
rating decision was clearly and unmistakably erroneous must 
therefore be denied.  38 C.F.R. § 3.105(a).  

The Board points out that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell at 313-4.  

B.  Earlier Effective Date

The veteran asserts that he is entitled to an effective date 
prior to December 4, 2003 for his 50 percent rating for PTSD.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board will 
therefore first determine the date of receipt of the 
veteran's claim.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2007).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2007).

On December 4, 2003, the RO received the veteran's claim for 
an increased rating for PTSD.  In a May 2004 rating decision, 
the RO increased the veteran's rating for his service-
connected PTSD from 10 percent to 50 percent, and assigned an 
effective date of December 4, 2003.  The veteran has appealed 
the issue of entitlement to an earlier effective date for his 
50 percent rating.  

In this case, as previously stated, the veteran submitted his 
claim for an increased disability rating for PTSD on December 
4, 2003.  See 38 C.F.R. § 3.1(p), (r).  The evidence does not 
show that either a formal or an informal claim was filed 
subsequent to the RO's June 2002 decision, and December 4, 
2003.  In this regard, the Board has considered whether an 
"informal" claim for an increased rating -- in the form of a 
VA outpatient or hospital examination report or VA report of 
hospitalization as defined in 38 C.F.R. § 3.157(b)(1) -- was 
received since the last final disallowance of the claim in 
June 2002 and prior to December 4, 2003.  See Lalonde v. 
West, 12 Vet. App. 377 (1999) (holding that a claim made 
prior to a final denial can not serve as the basis for an 
earlier effective date); Perry v. West, 12 Vet. App. 365 
(1999).  However, none of the VA treatment records, dated 
between June 5, 2002 (the date of the RO's June 2002 
decision) and December 4, 2003, address treatment for PTSD, 
and therefore may not be considered to be informal claims for 
an increased rating in accordance with 38 C.F.R. § 3.157.  To 
the extent that a May 2003 VA progress note contains some 
relevant psychiatric findings, the report makes clear that it 
was "an initial primary care visit."  This report shows 
that the veteran was examined in a wide variety of areas, to 
include his orthopedic condition, eyes, skin and his 
neurological system.  Therefore, it does not meet the 
criteria for an informal claim under 38 C.F.R. § 3.157.  
Furthermore, and in any event, as discussed below, even 
assuming arguendo that one or more of the VA progress notes 
amounted to an informal claim, none of these reports contain 
findings sufficient to show that the veteran's disability had 
increased to the next disability level.  

Given the foregoing, the Board will examine the relevant 
evidence to see whether it is "ascertainable" that a higher 
rating was warranted within a year prior to receipt of the 
veteran's claim for an increase, received on December 4, 2003 
(i.e., as early as December 4, 2002).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
or motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: Suicidal ideations; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score between 41 and 50 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

By way of history, see 38 C.F.R. § 4.1 (2007), the medical 
evidence indicates that the veteran denied ever having 
received psychiatric treatment prior to his VA PTSD 
examination in April 2002.  See April 2002 VA PTSD 
examination report.  

The findings in the veteran's April 2002 VA PTSD examination 
report were discussed in Part I, and are incorporated herein.  
Briefly stated, the veteran was fully oriented, his speech 
was unremarkable, his insight and judgment were intact, he 
answered 30/30 items correct on the mental status 
examination, and there were no abnormalities of thought 
content.  The report indicates that the veteran was not 
experiencing delusions, suicide attempts, auditory or visual 
hallucinations, current suicidal ideation, or homicidal 
ideation.  The diagnosis noted "mild" PTSD, and the 
examiner stated that the veteran's functioning was "mildly 
impaired" due to his PTSD.  His GAF score was 60, which is 
representative of moderate symptoms. See QRDC DSM-IV.  

VA progress notes, dated between 2002 and 2003, show that the 
veteran had an "initial primary care" visit in May 2003.  
At that time, he reported having visual flashbacks that were 
triggered by noise.  He denied a depressed mood.  It was 
noted that his judgment and insight, orientation, and his 
recent and remote memory, were all normal.  His mood and 
affect were also noted to be normal, although he was 
reserved.  A depression screen was negative.  See May 2003 VA 
progress note.  

The Board finds that the criteria for a rating in excess of 
50 percent for PTSD under DC 9411 were not met prior to 
December 4, 2003.  In Part I, the Board noted that the only 
relevant medical evidence of record at the time of the RO's 
June 2002 decision was a VA PTSD examination report, dated in 
April 2002, and the Board determined that the RO's June 2002 
decision, which assigned an evaluation for PTSD of 10 
percent, was not CUE.  It follows that the criteria for a 
rating of 50 percent are not satisfied by the findings in 
this examination report, and the Board further finds that the 
findings in the VA progress notes, dated between 2002 and 
2003, are insufficient to show that the criteria for a 50 
percent rating for PTSD were met.  In summary, prior to 
December 4, 2003, there is insufficient evidence of such 
symptoms as obsessional rituals, defects in speech, near-
continuous panic or depression, impairment in the ability to 
function or impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships, such that the criteria for 
a 70 percent rating are shown to have been met.  In this 
regard, the basis for the RO's assignment of an effective 
date of December 4, 2003 for the veteran's 50 percent rating, 
appears to have been no more that the recognition that this 
was the date of receipt of the veteran's claim.  That is, the 
RO's May 2004 decision appears to have been entirely based on 
the findings in a VA PTSD examination report dated in April 
2004, and the applicable law states that the effective date 
for increased disability compensation is the date on which 
the evidence establishes that a veteran's disability 
increased.  See Harper; VAOPGCPREC 12-98 at 3.  Therefore, 
the RO appears to have been as liberal as possible in its 
assignment of an effective date of December 4, 2003.  In any 
event, a review of the relevant medical evidence shows that, 
prior to December 4, 2003, the veteran's PTSD symptoms were 
not of such severity and persistence to warrant a 50 percent 
rating under DC 9411.  Therefore, the preponderance of the 
evidence is against the claim for an effective date prior to 
December 4, 2003 for the assignment of a rating of 50 percent 
for PTSD, and the claim must be denied.  

In reaching this decision, the Board has considered the 
statement of a nurse at the Vet Center in Brockton, 
Massachusetts, dated in April 2004.  The nurse asserts that 
the veteran's initial evaluation of 10 percent for "combat-
related PTSD" was "unusually low," that the April 2002 VA 
examiner did not take a military history, or review the 
veteran's C-file, and that the April 2002 VA examiner's 
characterization of the veteran's PTSD symptomatology as 
"mild" did not match the findings.  She concludes, "In my 
opinion, 10% in no way, fairly compensates [the veteran] 
either for the severity of his combat experience or for the 
intensity and chronicity of his symptoms."  

The Board finds that the Vet Center nurse's statement 
provides no basis to find that the criteria for a rating in 
excess of 50 percent for PTSD were met prior to December 4, 
2003.  First, there is no indication that the veteran 
received treatment at the Vet Center prior to December 4, 
2003.  In this regard, the accompanying Vet Center records 
are all dated between 2004 and 2005, and are therefore all 
dated well after the effective date in issue, i.e., December 
4, 2003.  In addition, the nurse's assertion that the April 
2002 examiner did not take the veteran's military history, 
and did not review the veteran's C-file, are both incorrect, 
as the examiner summarized the veteran's military history 
(although not his stressors), and the examiner stated, "The 
veteran's medical records and C-file were reviewed prior to 
the examination."  Furthermore, the nurse's statement 
includes a discussion of the veteran's military stressors.  
To the extent that she asserts that this is a basis for an 
earlier effective date for the veteran's 50 percent rating, 
she appears to misunderstand the ratings criteria, which is 
not based on the type or severity of the stressors.  See 
38 C.F.R. § 4.130.  In this regard, the nurse also provides a 
discussion of the veteran's assertion that he received 
inadequate representation at the time of his initial claim 
was filed.  There is nothing in that assertion which 
implicates the relevant criteria.  See 38 C.F.R. §§ 3.400; 
4.130.  Finally, her argument is primarily based on an 
assertion that an earlier effective date is warranted based 
on the findings in the April 2002 VA PTSD examination report.  
However, as previously discussed, the Board has determined 
that these findings do not warrant a rating in excess of 10 
percent, let alone show that the criteria for a rating of 50 
percent have been met.  Therefore, this evidence provides no 
basis for a grant of an earlier effective date for the 
veteran's 50 percent rating.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2007).  


II.  VCAA

As an initial matter, to the extent that the veteran has 
presented a CUE claim, these claims must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  38 C.F.R. § 20.1403(b) (2007).  
The Court has held that the VCAA is not applicable to such 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  

With regard to the other aspects of the claim on appeal, the 
Board finds that VA has satisfied its duties to the veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA).  A 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  In a letter, dated in February 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his (since withdrawn) claim for an 
increased rating.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  With regard to the claim for an 
earlier effective date, a separate VCAA notice is not 
required.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  Id.  This was completed when the RO issued a 
Statement of the Case (SOC) in June 2005, as well as a 
Supplemental Statement of the Case (SSOC) in October 2005.  
In both the SOC and the SSOC, VA informed the veteran of the 
evidence needed to establish an earlier effective date.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The issue on appeal is a claim for 
an earlier effective date, the veteran was notified of the 
relevant laws as discussed in the preceding paragraph, and 
the claim has been denied.  Therefore, any other questions as 
to the disability rating or the appropriate effective date to 
be assigned are moot.  Under the circumstances, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims file.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


	(CONTINUED ON NEXT PAGE)







ORDER

The claim that the RO's June 5, 2002 decision, which granted 
service connection for PTSD, and assigned an evaluation of 10 
percent, should be revised or reversed on the grounds of CUE, 
is denied.  

An effective date prior to December 4, 2003 for the 
assignment of a 50 percent rating for PTSD, is denied.


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


